ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_07_EN.txt.                      208 	




                                       DECLARATION OF JUDGE ROBINSON



                        As set out in joint dissent, Colombia’s third preliminary objection should be
                     upheld — Declaration elaborates on a particular point of concern — The majority’s
                     interpretation results in the application of law in a way that overrides an elementary
                     principle of the Law of Treaties — Rights and obligations under a treaty apply
                     only in relation to other States parties unless also part of customary international
                     law — Application of a treaty between a State party and a non‑State party
                     compromises the principles of sovereignty and equality — 2012 Judgment clear
                     that customary international law applied between the Parties — Article 76 (8) of
                     UNCLOS sets up a régime that is special, contractual and confined to States
                     parties to UNCLOS — Majority invents a “condition” which results in application
                     of treaty obligations between a State party and a non‑State party — Incompatible
                     with régime envisaged by Law of Treaties.



                       1. I have signed the joint dissent because, for the reasons set out
                     therein, I am of the opinion that Colombia’s third preliminary objection
                     should be upheld. The Court “has already adjudicated” Nicaragua’s
                     request in Territorial and Maritime Dispute (Nicaragua v. Colombia)
                     (Judgment, I.C.J. Reports 2012 (II), p. 624, hereinafter referred to as the
                     “2012 Judgment”) (see paragraph 47 of the Judgment) and Nicaragua’s
                     request is thus res judicata.

                       2. I write this declaration to elaborate further upon a particular con‑
                     cern that arises from today’s Judgment, in which the majority embraces
                     and applies dicta contained within the 2012 Judgment in such a way as to
                     override an elementary principle of the Law of Treaties.
                       3. It is a foundational principle of the Law of Treaties that the rights
                     and obligations under a treaty arise and apply only in relation to other
                     States parties 1. The obligations and rights do not apply to non‑States
                     parties unless either, the States parties intend this to be the case and the


                        1 Sir Gerald Fitzmaurice in his Draft Report on Article 3 (pacta tertiis nec nocent nec

                     prosunt) of the proposed Convention on the Law of Treaties said as follows: “1. By virtue
                     of the principles pacta tertiis nec nocent nec prosunt and res inter alios acta, and also of
                     the principle of the legal equality of all sovereign independent States . . . a State cannot in
                     respect of a treaty to which it is not a party: (a) [i]ncur obligations or enjoy rights under
                     the treaty . . .”, Part II of the proposed second chapter (effects of treaties) on the effects of
                     treaties in relation to third States with commentaries. Fifth Report of the Special Rappor‑
                     teur, Sir Gerald Fitzmaurice, (12th session of the ILC, 1960), A/CN.4/130, Yearbook of the
                     International Law Commission, 1960, Vol. II, pp. 75‑76.

                     112




7 CIJ1093.indb 220                                                                                                       15/02/17 08:28

                     209 	 delimitation of the continental shelf (decl. robinson)

                     non‑States parties consent 2, or the relevant rights and obligations also
                     form part of customary international law 3.
                        4. Treaties are binding on States because they have so consented. This
                     consent is an expression of the principles of sovereignty and equality of
                     States 4. In giving their consent, States agree to respect the obligations,
                     and benefit from the corollary rights, vis‑à‑vis other States parties to the
                     treaty. The Permanent Court of International Justice emphasized that:
                     “[a] treaty only creates law as between the States which are parties to it ;
                     in case of doubt, no rights can be deduced from it in favour of third
                     States” 5. Therefore to apply a treaty between a State party and a non‑State
                     party compromises the principles of sovereignty and equality of States.
                     The State party has not agreed to be bound by the treaty in its relation‑
                     ship with a non‑State party.
                        5. This principle seems to have been overlooked in today’s Judgment,
                     where the majority reads the 2012 Judgment as imposing a “prerequisite”
                     or a “condition”, pursuant to Article 76 (8) of UNCLOS, for the delimi‑
                     tation of extended continental shelf entitlements between Nicaragua and
                     Colombia.
                        6. In its analysis of the 2012 Judgment, paragraph 82 of today’s Judg‑
                     ment reads :
                               “[Paragraph 129 of the 2012 Judgment] must be read in the light of
                          those preceding it in the reasoning of the 2012 Judgment
                           �����������������������������������������������������������������������������������������������������������������
                               Thirdly, what the Court did emphasize was the obligation on

                        2 See, e.g., Articles 34-36 of the Vienna Convention on the Law of Treaties (VCLT).

                     Article 34 emphasizes that “[a] treaty does not create either obligations or rights for a third
                     State [a State not party to the treaty] without its consent”. Article 35 states: “An obliga‑
                     tion arises for a third State from a provision of a treaty if the parties to the treaty intend
                     the provision to be the means of establishing the obligation and the third State expressly
                     accepts that obligation in writing.” Article 36 states :
                               “(1) A right arises for a third State from a provision of a treaty if the parties to the
                            treaty intend the provision to accord that right either to the third State, or to a group
                            of States to which it belongs, or to all States, and the third State assents thereto. Its
                            assent shall be presumed so long as the contrary is not indicated, unless the treaty
                            otherwise provides.
                               (2) A State exercising a right in accordance with paragraph 1 shall comply with
                            the conditions for its exercise provided for in the treaty or established in conformity
                            with the treaty.”
                        3 Article 38 of the VCLT states: “Nothing in Articles 34 to 37 precludes a rule set forth

                     in a treaty from becoming binding upon a third State as a customary rule of international
                     law, recognized as such.”
                         4 S.S. “Wimbledon”, Judgments, 1923, P.C.I.J., Series A, No. 1, p. 25: “the right of

                     entering into international engagements is an attribute of State sovereignty”.
                         5 Certain German Interests in Polish Upper Silesia, Merits, Judgment No. 7, 1926,

                     P.C.I.J., Series A, No. 7, p. 29. The French version reads: “Un traité ne fait droit qu’entre
                     les Etats qui y sont parties ; dans le doute, des droits n’en découlent pas en faveur d’autres
                     Etats.” (Emphasis added.)

                     113




7 CIJ1093.indb 222                                                                                                                              15/02/17 08:28

                     210 	 delimitation of the continental shelf (decl. robinson)

                           ­ icaragua, as a party to UNCLOS, to submit information on the
                           N
                           limits of the continental shelf it claims beyond 200 nautical miles, in
                           accordance with Article 76, paragraph 8, of UNCLOS, to the CLCS.
                           It is because, at the time of the 2012 Judgment, Nicaragua had not
                           yet submitted such information that the Court concluded, in para‑
                           graph 129 that ‘Nicaragua, in the present proceedings has not estab‑
                           lished that it has a continental margin that extends far enough to
                           overlap with Colombia’s 200‑nautical‑mile entitlement to the conti‑
                           nental shelf, measured from Colombia’s mainland coast’.”

                     Paragraph 84 of today’s Judgment continues :
                              “It therefore follows that while the Court decided, in subpara‑
                           graph 3 of the operative clause of the 2012 Judgment, that Nicara‑
                           gua’s claim could not be upheld, it did so because the latter had yet
                           to discharge its obligation, under paragraph 8 of Article 76 of
                           UNCLOS, to deposit with the CLCS the information on the limits of
                           its continental shelf beyond 200 nautical miles required by that pro‑
                           vision and by Article 4 of Annex II of UNCLOS.”
                     And at paragraph 105 :
                        “Nicaragua was under an obligation, pursuant to paragraph 8 of Arti‑
                        cle 76 of UNCLOS, to submit information on the limits of the conti‑
                        nental shelf it claims beyond 200 nautical miles to the CLCS. The
                        Court held, in its 2012 Judgment, that Nicaragua had to submit such
                        information as a prerequisite for the delimitation of the continental
                        shelf beyond 200 nautical miles by the Court.”

                        7. As set out in the joint dissent, I believe that this conclusion miscon‑
                     strues the relevant paragraphs of the 2012 Judgment. The majority inter‑
                     prets the Court’s findings in paragraphs 126 and 127 of the 2012 Judgment
                     in such a way as to result in the application of law that is, in fact, inap‑
                     plicable between the two Parties.
                     
                        8. The Court stated quite directly in paragraph 118 of the 2012 Judg‑
                     ment that the applicable law in the case was customary international law,
                     as Colombia was not a State party to UNCLOS. The Court then noted
                     that it considered that the definition of the continental shelf set out in
                     UNCLOS Article 76 (1) formed part of customary international law, and
                     that, it “d[id] not need to decide whether other provisions of Article 76 of
                     UNCLOS form[ed] part of customary international law”.

                        9. Yet, in paragraph 126 of the 2012 Judgment, the Court seemed to
                     forget its earlier determination that only customary international law
                     applied in the case, when it discussed its dictum in Territorial and Mari-
                     time Dispute between Nicaragua and Honduras in the Caribbean Sea
                     (Nicaragua v. Honduras) that, “any claim of continental shelf rights

                     114




7 CIJ1093.indb 224                                                                                   15/02/17 08:28

                     211 	 delimitation of the continental shelf (decl. robinson)

                     beyond 200 miles [by a State party to UNCLOS] must be in accordance
                     with Article 76 of UNCLOS and reviewed by the Commission on the
                     Limits of the Continental Shelf established thereunder” (I.C.J. Reports
                     2007 (II), p. 759, para. 319).

                       Judge Donoghue, in her separate opinion to the 2012 Judgment, noted
                     that she was “troubled that the Court . . . extend[ed] the reasoning of the
                     2007 Nicaragua v. Honduras Judgment to the present case, despite the
                     fact that Colombia is not an UNCLOS State party and customary inter‑
                     national law thus governs” 6.

                        10. In paragraph 126 of the 2012 Judgment, the Court went on to
                     “recall” that “UNCLOS, according to its Preamble, is intended to estab‑
                     lish ‘a legal order for the seas and oceans which will facilitate interna‑
                     tional communication, and will promote the peaceful uses of the seas and
                     oceans, the equitable and efficient utilization of their resources’”. In the
                     same paragraph, the Court went on to state that “[g]iven the object and
                     purpose of UNCLOS, as stipulated in its Preamble, the fact that Colom‑
                     bia is not a party thereto does not relieve Nicaragua of its obligations
                     under Article 76 of that Convention”.
                        11. There is a flaw in this reasoning : Article 76 (8) of UNCLOS and
                     the Commission’s procedure in Annex 2 are obviously special, contrac‑
                     tual and confined to States parties to UNCLOS. As noted by
                     Judge ad hoc Cot in his declaration to the 2012 Judgment, Article 76 (8)
                     institutes a specific procedure that is not accessible by non‑States parties
                     to UNCLOS and it is thus “difficult” to view Article 76 (8) as an expres‑
                     sion of customary international law 7. Many other treaties reflect a similar
                     approach, whereby provisions contained in the treaty may mirror norms
                     of customary international law, but particular procedural mechanisms
                     established in respect of those provisions are peculiar to the treaty and
                     States parties to that treaty ; for example, generally, the rights set out in
                     the International Covenant on Civil and Political Rights to which persons
                     are entitled and the procedure by which persons may petition the Human
                     Rights Committee alleging a breach of those rights 8. Mark Villiger makes
                     an interesting argument in this regard. He contends that customary inter‑
                     national law rules must be “of an abstract nature, that is potentially regu‑
                     latory of an abstract number of situations rather than concerning a

                       6   I.C.J. Reports 2012 (II), separate opinion of Judge Donoghue, p. 758, para. 26.
                       7  Ibid., declaration of Judge ad hoc Cot, p. 771, para. 19.
                       8  For the procedure see the Optional Protocol to the International Covenant on
                     Civil and Political Rights. See also the petition procedures established under other
                     human rights treaties, for example, Article 44 of the American Convention on Human
                     Rights, Article 34 of the European Convention on Human Rights (“The Court may
                     receive applications from any person, non‑governmental organization or group of
                     individuals claiming to be the victim of a violation by one of the High Contracting
                     Parties of the rights set forth in the Convention or the Protocols thereto. The High

                     115




7 CIJ1093.indb 226                                                                                            15/02/17 08:28

                     212 	 delimitation of the continental shelf (decl. robinson)

                     concrete situation” 9. Villiger argues that norms of an organization
                     directed at the workings of a specific body could not therefore become
                     rules of customary international law. Such procedural rules are too “con‑
                     crete”. Though one may question whether Villiger’s analysis is fully reflec‑
                     tive of the range of potential characteristics of a rule of customary
                     international law, there can be no doubt that the provision in Arti‑
                     cle 76 (8) of UNCLOS establishes a procedure that is only open to States
                     parties to UNCLOS.




                        12. Further, the importance attached by the Court in paragraph 126 of
                     the 2012 Judgment to the phrase it cites from the Preamble of UNCLOS
                     is problematic. While it is true that the Preamble to a treaty forms part of
                     the context for the purpose of the interpretation of that treaty, the Pre‑
                     amble of UNCLOS cannot, by itself, serve to override the principle that
                     the provisions of a treaty are res inter alios acta for a non‑State party
                     unless they constitute customary international law. In other words, the
                     rights and obligations under UNCLOS cannot be applied so as to benefit
                     or adversely affect a non‑State party. Therefore, obligations under
                     UNCLOS are not opposable to Nicaragua in its relationship with Colom‑
                     bia, a non‑State party, unless they form part of customary international
                     law. Judge ad hoc Mensah also made this point in his declaration to the
                     2012 Judgment 10:


                              “I do not believe or agree that the special character of UNCLOS,
                           as set out in its Preamble, makes the rights and obligations of States
                           parties to UNCLOS fundamentally different from the rights and obli‑
                           gations of States parties under other treaties. Specifically, I do not
                           subscribe to the view that the ‘object and purpose of UNCLOS, as
                           stipulated in its Preamble’, in and by themselves, impose on parties
                           to the Convention obligations vis‑à‑vis other States which have taken
                           a conscious decision not to agree to be bound by that Convention.”

                       13. It is noteworthy that the aim set out in the Preamble of UNCLOS —
                     to create a world legal order for the seas and oceans — is expressly to be
                     achieved with “due regard for the sovereignty of all States”, a phrase
                     omitted from paragraph 126 of the 2012 Judgment. The noble and laud‑

                     Contracting Parties undertake not to hinder in any way the effective exercise of this
                     right.”).
                        9 Mark E. Villiger, Customary International Law and Treaties, Kluwer Law Interna‑

                     tional, 2nd ed., 1997, p. 179.
                        10 I.C.J. Reports 2012 (II), declaration of Judge ad hoc Mensah, p. 765, para. 8.



                     116




7 CIJ1093.indb 228                                                                                           15/02/17 08:28

                     213 	 delimitation of the continental shelf (decl. robinson)

                     able aim set out in the Preamble cannot be accomplished by disregarding
                     or compromising the principle of State sovereignty. The principle of sov‑
                     ereignty is like a thread woven throughout the fabric of the legal order
                     established by UNCLOS. The failure of the Court to take into account in
                     its analysis the intended balance between the legal order and sovereignty
                     results in the Court exaggerating the importance of the Preamble.


                        14. Delimitation of the continental shelf of a State party to UNCLOS
                     and a non‑State party to UNCLOS should be carried out on the basis of:
                     (i) customary international law, which principally means, by virtue of
                     Article 83 of UNCLOS, an obligation to effect the delimitation “in order
                     to achieve an equitable solution”, and also, that the definition contained
                     in Article 76 (1) of UNCLOS is observed ; and (ii) such other rules as the
                     parties may agree to apply, for example, significantly, they could agree to
                     apply the provisions of Articles 76 (2)‑(7) (in relation to which there is no
                     general agreement that they form part of customary international law).
                     Delimitation of the continental shelf between States that are not parties
                     to UNCLOS should be carried out on the basis of: (i) customary interna‑
                     tional law ; and (ii) such other rules as the Parties may agree to apply.

                       15. The majority’s decision today has interpreted the 2012 Judgment
                     as deciding that the Court could not “uphold” Nicaragua’s claim in 2012
                     because Article 76 (8) of UNCLOS created a “condition” that Nicaragua
                     had to satisfy before the Court could proceed to delimit the continental
                     shelf beyond 200 nautical miles. In paragraphs 86 and 87 of today’s Judg‑
                     ment, the majority finds that as “Nicaragua states that on 24 June 2013 it
                     provided the CLCS with ‘final’ information”, the majority “accordingly
                     considers that the condition imposed by it in its 2012 Judgment in order
                     for it to be able to examine the claim of Nicaragua contained in the final
                     submission I (3) has been fulfilled in the present case”.

                        16. The disjointed logic of this interpretation is fully discussed in the
                     joint dissent (see Section V of the joint dissent). Further, as discussed
                     therein, why would the Court, in the 2012 Judgment, have explicitly
                     determined that the law applicable between the parties was customary
                     international law, and then, within the same section of reasoning, over‑
                     ride this principle by applying as between the parties obligations under a
                     treaty which do not form part of customary international law ? This is
                     inherently contradictory. The majority, by its invention of a procedural
                     condition, applies treaty obligations in such a way as to create an asym‑
                     metrical relationship between Nicaragua and Colombia ; a relationship to
                     which neither State has consented. In so doing, the majority fails to
                     accord due respect to the principles of sovereignty and equality between
                     States.



                     117




7 CIJ1093.indb 230                                                                                   15/02/17 08:28

                     214 	 delimitation of the continental shelf (decl. robinson)

                        17. It may be argued that the task before the Court today is simply to
                     determine what the Court said in the 2012 Judgment in order to decide
                     whether the question before it is res judicata, and not to consider the cor‑
                     rectness of findings made in the 2012 Judgment. If a mistake was made in
                     the 2012 Judgment, it is not for the Court to correct it at this juncture.
                     Yet, in the circumstances of this case, the majority chooses the wrong
                     interpretation, and it is not in a position to shrug off its responsibility for
                     a conclusion that contravenes a fundamental principle of the law of trea‑
                     ties by saying that it is merely reciting what the 2012 Judgment actually
                     said.


                        18. The result of this strange application of Article 76 (8) of UNCLOS
                     is that Colombia, a non‑State party, is accorded something that, in my
                     view, is akin to a benefit under UNCLOS, since the provision, which does
                     not mirror a rule of customary international law, has been enforced
                     against Nicaragua in its relations with Colombia. This raises questions
                     about the compatibility of the Court’s approach with the régime envis‑
                     aged by Articles 34‑36 of the Vienna Convention on the Law of Treaties
                     (Treaties and Third States) 11.

                        19. The joint dissent discusses concerning precedents that could
                     be drawn from the majority’s position. I submit this declaration to high‑
                     light one more : that the majority’s interpretation today adopts a conclu‑
                     sion that runs roughshod over a fundamental principle of the Law of
                     Treaties.

                                                                   (Signed) Patrick Robinson.




                       11   See footnote 2 above.

                     118




7 CIJ1093.indb 232                                                                                     15/02/17 08:28

